Opinion of the Court
Quinn, Chief Judge:
The accused was convicted of rape and assault and battery, in violation of Articles 120 and 128, Uniform Code of Military Justice, 10 USC §§ 920 and 928, respectively. When the case was before the board of review, the accused contended the method by which the enlisted members of the court-martial were selected arbitrarily excluded enlisted persons in the lower ranks. The contention rests exclusively on statistics as to the composition of courts-martial with enlisted persons within the convening authority’s command, and Army figures for the period from 1959 to 1963. In some of the cited cases, the statutory preference for court members senior in rank to the accused clearly supports the appointment of senior noncommissioned officers. In any event, the proof falls far short of the charge of discrimination in the selection process. Our opinion in United States v Crawford, 15 USCMA 31, 35 CMR 3, provides a full answer to the accused’s challenge.
The decision of the board of review is affirmed.